Motion, insofar as it seeks reargument, granted, and upon reargument, the penultimate sentence of this court’s memorandum decision entered on March 5,1985 (109 AD2d 603, 604) amended to read as follows: “There was a requirement that Eugene make restitution of $1,000,000 in connection with his plea of guilty and being placed on probation as a result of charges in the nursing home scandal, which amount has been paid.” The motion is otherwise denied.
Concur — Murphy, P. J., Kupferman, Ross and Fein, JJ.